Citation Nr: 0713253	
Decision Date: 05/04/07    Archive Date: 05/15/07	

DOCKET NO.  05-27 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for recurrent tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and spouse





ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from July 1969 to January 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision on the 
VARO in Houston, Texas, that denied entitlement to the 
benefit sought.  

The appeal is REMANDED to the RO via Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the evidence of record reveals that at the time 
of VA audiologic examination of the veteran in May 2006, the 
examiner opined that it was "less than likely" that the 
veteran's hearing loss and tinnitus were the result of 
military noise exposure.  The examiner noted the veteran had 
a significant history of middle ear disease and middle ear 
surgery and the audiologist opined that the hearing loss and 
tinnitus "are more likely the result of these factors."  

However, the veteran was seen by a private audiologist in 
January 2007.  She referred to previous surgery involving the 
ears.  She said that "although nothing can be certain, there 
is a possibility that at least a part of the high frequency 
sensorineural component could be due to noise exposure. . . 
experienced in the military.  Since no audiogram was done at 
that time, how much of his current loss could be attributed 
to noise exposure, and how much is due to otosclerosis and 
middle ear disorders is unclear."  

In view of the foregoing, the Board believes that the 
evidence of record should be reviewed by a physician 
knowledgeable in audiology for the purpose of attempting to 
reconcile the contradictory opinions of record to the extent 
possible.  

Accordingly, the case is REMANDED to the Appeals Management 
Center or the RO for the following actions:

1.  The RO or the AMC should send the 
veteran a letter requesting that he 
provide any pertinent evidence in his 
possession and any outstanding medical 
records pertaining to treatment or 
evaluation of his hearing loss and 
tinnitus or any necessary authorization 
to enable VA to obtain such records on 
his behalf.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or he 
AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and his representative 
and request them to submit the 
outstanding evidence.  

3.  Then, the veteran should be accorded 
an audiometric examination by a physician 
knowledgeable in audiology for the 
purpose of that individual providing an 
opinion as to whether the veteran's 
currently diagnosed hearing loss and/or 
tinnitus is or are at least as likely as 
not (a 50 percent or greater likelihood) 
related to his military service.  The 
rationale for any opinion expressed must 
be provided.  The claims folder should be 
made available to the examiner and review 
of the entire claims folder, to include 
the opinions as to the etiology of the 
veteran's hearing loss and tinnitus, 
should be noted by the examiner.  

4.  Then, the RO or the AMC should 
readjudicate the claim.  If the benefits 
sought are not granted to the veteran's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case and be given an 
appropriate period of time for response.  
The case should then be returned to the 
Board for further appellate 
consideration, if otherwise in order.  

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  The veteran is hereby placed on 
notice that pursuant to the provisions of 38 C.F.R. § 3.655 
(2006), failure to cooperate by not attending any requested 
VA examination may result in an adverse determination.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	V. L JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


